Name: Council Regulation (EEC) No 1490/87 of 26 May 1987 opening, allocating and providing for the administration of a Community tariff quota for new potatoes falling within subheading 07.01 A II of the Common Customs Tariff and originating in the Canary Islands (1987)
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  plant product
 Date Published: nan

 No L 140 / 6 Official Journal of the European Communities 30 . 5 . 87 COUNCIL REGULATION (EEC) No 1490 / 87 of 26 May 1987 opening, allocating and providing for the administration of a Community tariff quota for new potatoes falling within subheading 07.01 A II of the Common Customs Tariff and originating in the Canary Islands ( 1987) THE COUNCIL OF THE EUROPEAN COMMUNITIES , deduction of quantities imported during the first five months of 1987 under Regulation (EEC ) No 4045 / 86 from the quota volume opened by this Regulation ; Having regard to the Act of Accession of Spain and Portugal ( J ), and in particular Article 4 of Protocol No 2 annexed thereto , Having regard to the proposal from the Commission , Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quotas and uninterrupted application of the rates laid down for this quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the principles mentioned above , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect as accurately as possible the true trend of the market in the products in question , such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics for imports of the products concerned originating in the Canary Islands over a representative reference period and also to the economic outlook for the quota period in question ; Whereas , according to Article 4 of Protocol No 2 annexed to the Act of Accession , new potatoes falling within subheading 07.01 A II of the Common Customs Tariff and originating in the Canary Islands qualify , on import into the customs territory of the Community , for reduced duties within the limits of a Community tariff quota of 6 642 tonnes for the period 1 January to 30 June ; Whereas , during the last three years for which statistics are available , imports into each of the Member States were as follows : Whereas , when the said products are imported into that part of Spain which is included in the customs territory of the Community , they qualify for exemption from customs duties ; whereas , when the said products are imported into Portugal , the quota duties applicable are to be calculated on the basis of the relevant provisions of the Act of Accession ; whereas , when the said products are released for free circulation in the remainder of the customs territory of the Community , they qualify for the progressive reduction of customs duties according to the same timetable and under the same conditions as those provided for in Article 75 of the Act of Accession ; whereas , to qualify for the tariff quota , the products in question have to comply with certain marking and labelling conditions designed to prove their origin ; f tonnes) Member States 1983 1984 1985 Benelux 4 61 21 Denmark 93 226 127 Germany  4  Greece    Spain 818 818 24 France 23  38 Ireland    Italy    Portugal    United Kingdom 6 754 6 728 6 496 Whereas by Regulation (EEC ) No 4045 / 86 ( 2 ), as amended by Regulation (EEC ) No 914 / 87 ( J), the Council has opened for the period 1 January to 31 May 1987 the annual tariff quota for new potatoes laid down in the abovementioned Protocol No 2 ; whereas this tariff quota should be opened for the first half-year of 1987 , while taking into account the necessity to provide for the Whereas in the last three years the products in question were imported regularly only by certain Member States and not at all or only occasionally by the other Member States ; whereas , under these circumstances , in the first phase , initial shares should be allocated to the genuine importing Member States and the other Member States should be guaranteed access to the benefit of the tariff quotas when (') OJ No L 302 , 15 . 11 . 1985 , p. 23 . ( 2 ) OJ No L 377 , 31 . 12 . 1986 , p . 12 . ( 3 ) OJ No L 89 , 1 . 4 . 1987 , p. 4 . 30 . 5 . 87 No L 140 / 7Official Journal of the European Communities monitor the extent to which the quota amount has been used up and to inform Member States thereof; imports actually take place in the latter ; whereas these arrangements for allocation will equally ensure the uniform application of the Common Customs Tariff ; Whereas , if, at a given date in the quota period , a substantial quantity remains unused in any Member State , it is essential that that Member State should return a significant proportion to the corresponding reserve to prevent a part of the tariff quota from remaining unused in one Member State when it could be used in others ; Whereas , in order to take into account import trends for the products concerned in the various Member States , the quota should be divided into two instalments , the first being shared among certain Member States and the second constituting a reserve to cover the subsequent requirements of these Member States where they have used up their initial shares and any additional requirements which might arise in the other Member States ; whereas , in order to give importers in each Member State a certain degree of security , the first instalment of the Community quotas should , under the circumstances , be fixed at 80 % respectively of the quota volume ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation relating to the administration of the quota share allocated to that economic union may be carried out by any of its members , HAS ADOPTED THIS REGULATION : Whereas , the Member States' initial shares may be used up at different times ; whereas , in order to take this fact into account and avoid any break in continuity , any Member State which has almost used up its initial quota share should draw an additional share from the corresponding reserve ; whereas this must be done by each Member State as and when its additional share is almost used up , and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must be in a position to Article 1 1 . ( a ) Until 30 June 1987 , the customs duties applicable on the import into the Community for the following products shall be suspended at the levels and within the limits of a Community tariff quota as follows : Order No CCT heading No Description Quota volume Quota duties 09.0414 07.01 A II New potatoes , originating in the Canary Islands 6 642 tonnes From 1 to 30 June : 15,7 % ( b ) Where the said products are imported into that part of Spain which is included in the customs territory of the Community , they shall qualify for exemption from customs duties . Islands', or the equivalent thereof in another official Community language , in a clearly visible and perfectly legible form . ( c ) Within the limits of this tariff quota , the Portuguese Republic shall apply customs duties calculated according to the relevant provisions of the Act of Accession and the Regulations relating thereto . Article 2 1 . A first instalment amounting to 5 310 tonnes of the Community tariff quota referred to in Article 1 shall be allocated among the Member States ; the shares shall be valid until 30 June 1987 and shall be as follows :2 . Without prejudice to the other provisions applicable as regards quality standards , products covered by this Regulation cannot qualify under the tariff quotas unless , when they are presented to the authorities responsible for the import formalities for the purposes of release into free circulation in the customs territory of the Community , they are presented in packaging which bears the words 'Canary Benelux Denmark Spain United Kingdom 25 tonnes , 85 tonnes , 660 tonnes , 4 540 tonnes . No L 140 / 8 Official Journal of the European Communities 30 . 5 . 87 2 . The second instalment of 1 332 tonnes shall constitute the reserve . Article 5 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and , as soon as it is notified , shall inform each State of the extent to which the reserves have been used up . 3 . If an importer notifies the imminent import of the product in question into the other Member States and requests the benefit of the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve so permits . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and , to this end , shall notify the amount of that balance to the Member State making the last drawing . 4 . The quantities charged against the share allocated to the Member States in accordance with Article 2 ( 1 ) of Regulation (EEC ) No 4045 / 86 or drawn by those States from the Community reserve constituted under Article 2 ( 2 ) of this Regulation shall be deducted from the shares and from the reserve provided for in this Article . Article 6 1 . The Member States shall take every measure necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the tariff quota .Article 3 1 . If 90 % or more of a Member States' initial share as specified in Article 2 ( 2 ), has been used up , then , to the extent permitted by the amount of the reserve , that Member State shall forthwith , by notifying the Commission , draw a second share equal to 10 % of its initial share , rounded up where necessary to the next unit . 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them . 3 . The Member States shall charge imports of the products in question against their shares as and when the products are entered with the customs authorities for free circulation .2 . If, after one of its initial shares has been used up , 90 % or more of the second share drawn by a Member State has been used up , then that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 5 % of its initial share , rounded up where necessary to the next unit . 4 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged against shares under the conditions provided for in paragraph 3 . 3 . If, after one of its second shares has been used up , 90 % or more of the third share drawn by a Member State has been used up , that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . Article 7 At the Commission's request , the Member States shall inform it of imports actually charged against their shares . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 8 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 30 June 1987 . Article 9 This Regulation shall enter into force on 1 June 1987 . 30 . 5 . 87 No L 140 / 9Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1987 . For the Council The President P. DE KEERSMAEKER